Citation Nr: 1325108	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for status post osteochondroma of the left knee with traumatic arthritis (arthritis), rated at 10 percent disabling prior to December 28, 2012 and 30 percent after.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He was awarded a Bronze Star Medal with a "V" device, and a Combat Infantryman Badge, among other awards.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island.  In that decision, the RO continued the 10 percent rating for the left knee arthritis.  

In May 2009, the Veteran and his spouse testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with his claims file.  

The appeal was remanded by the Board in September 2009 and December 2012.  In May 2013, the Appeals Management Center (AMC) granted a separate evaluation for instability of the left knee, assigning a 10 percent rating from December 22, 1999, and assigned a 20 percent rating from December 28, 2012.  The Veteran has not expressed disagreement with this rating.  

The RO also awarded an increased rating to 30 percent for the left knee arthritis from December 28, 2012.  

The Veteran was in receipt of a total rating for compensation purposes based on individual unemployability (TDIU) from March 17, 2005 to June 8, 2005 and a combined 100 percent rating since June 8, 2005.  He has been in receipt of special monthly compensation on account of being housebound since June 8, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2013 VA examiner reported the Veteran had a left total knee replacement (TKA) in 1970.  Service treatment records only show removal of an osteochondroma of the left knee) and requires clarification.  This is significant, because the Veteran would be entitled to a minimum 30 percent rating if there had been a knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).

The May 2013 VA examiner noted that the right knee disability was manifested by flare ups as well as weakened movement and excess fatigability, but did not provide opinions as to the extent, if any, of additional loss of motion due to these factors.  This is not in accord with the Board's previous remand instructions or applicable court precedent.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  

A Board remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the remand.  When the AMC fails to comply, the Board must return the claims file for completion of previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Ask the May 2013 VA examiner to provide answers to the following questions.  

Did the left knee undergo a TKA in 1970 or at any point in time?

Is there any additional range of motion lost due to flare ups?  If so, estimate the additional limitation in degrees.  

Is there any additional range of motion lost due to weakened movement?  If so, estimate the additional limitation in degrees.  

Is there any additional range of motion lost due to excess fatigability?  If so, estimate the additional limitation in degrees.  

If this information cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge.  

The examiner is advised that all of the information sought in these instructions is required to evaluate the Veteran's appeal in accordance with VA regulations as interpreted by the Courts.

The claims folder, and any relevant records in Virtual VA, should be made available for the examiner to review in conjunction with answering these questions.  

If deemed necessary, or if the May 2013 VA examiner is unavailable or unable to answer the questions posed in this remand, the Veteran should be scheduled for a VA examination and the above questions should be answered.  

Any new examiner should review the claims folder, including relevant records in Virtual VA, and report whether there are additional ranges of motion lost due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If the examiner is unable to answer these questions, reasons for this inability should be provided.  

2.  The agency of original jurisdiction should review any examination or examination addendums to insure that all of the information sought in the remand instructions has been provided.

3.  If the benefits sought on appeal are not granted in full, a supplemental statement of the case should be issued and the appeal should be returned to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

